DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed April 6, 2021 has been entered.
Claim 22 is cancelled.
Claims 1-2, 9, 11-13, 17, 20-21, 26-29, 33-34, 39, 43 and 45-46 are pending.

Election/Restrictions
Applicant’s election of Group II of increasing stomatal density by reducing EPF expression in a monocot, and to the species: 
1) modification of “presence” of EPF 
2) a method that does not require transformation of a plant and a non-transformed plant 
3)  SEQ ID NO: 10
4) SEQ ID NO: 6
5) water use efficiency
Election in the reply filed on April 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 9, 11 and 20 are examined to the extent they are drawn to the elected group of increasing stomatal density by reducing EPF expression in a monocot and the elected species listed above.


Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claims 1, 2, 9, 11 and 20 are objected to because of the following informalities:  the claims recite non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 2, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 9, 11 and 20 are indefinite in the recitation of “Epidermal Patterning Factor (EPF) polypeptide” given that names are arbitrary and do not specifically define the characteristics of the polypeptide.  And the specification fails to further define or clarify the use of this term.  Thus the metes and bounds of the claimed invention cannot be determined.
Claims 1, 2, 9, 11 and 20 are indefinite in claiming a method of modifying stomatal density in a monocot plant without reciting any method steps.  The claim sets forth a method that comprises “modifying the presence, expression or activity” of EPF, yet there are no method steps provided, and it is unclear what it means to modify the presence, expression or activity of this protein in a monocot plant.  Therefore, the metes and bounds of the claimed invention cannot be determined.
In addition, the term "modifying" in claim 1 is a relative term which renders the claim indefinite.  The term "modifying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It cannot be determined what the stomatal density,  or the presence, expression or activity of EPF in a monocot plant would be prior to modification, and therefore, it cannot be determined what the result of modifying would be with regard to either or both of the stomatal density and EPF presence, expression or activity.  While the specification states at page 6 that the modification would be compared to the “levels in the same tissue in a native plant of the same species at the same stage if grown under identical conditions, and in which no deliberate alteration of expression levels has been made”.  However, there is no indication of starting material and 
Claim 9 is indefinite in the recitation of “a sequence of SEQ ID NO: 8” given that it is unclear if this means the entire sequence, or if this includes any sequence that may be a part of SEQ ID NO: 8.  Amendment of the claim to recite “the sequence of SEQ ID NO: 8” would overcome the rejection.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “preferably at least 38%” with regard to sequence identity to SEQ ID NO: 8, and the claim also recites “at least 60%”, which is a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 is indefinite in the recitation of “compared to cells of an equivalent control plant or plant material”, since it can’t be determined what constitutes the characteristics and modification of the modified plant, it is unclear what would be considered an equivalent control plant.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method of modifying stomatal density in a monocot plant, comprising modifying the presence, expression or activity in a monocot plant of EPF polypeptide. This judicial exception is not integrated into a practical application because variations in EPF polypeptide in a plant would naturally occur at least in a hordeum plant that would have an EPF polypeptide comprising a sequence set forth in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method does not require any active steps that would differentiate the method from that which would naturally occur.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al (US PGPub 2013/0007920).
The claims are drawn to a method of modifying stomatal density in a monocot plant, comprising modifying the presence, expression or activity in a monocot plant of EPF polypeptide.  
Nishimura et al teach an EPF polypeptide, also called a stomagen, and said EPF polypeptide applied to a rice plant, thus modifying the presence of the EPF, and resulting in modification of stomatal density (see paragraphs [0115] and [0229-0230], for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US PGPub 2013/0007920).
The claims are drawn to a method of modifying stomatal density in a monocot plant, comprising modifying the presence, expression or activity in a monocot plant of EPF polypeptide, including reducing the expression, level or activity of EPF polypeptide, and also wherein the EPF polypeptide comprises at least one amino acid sequence motif set forth in claim 2, or comprises at least 38% sequence identity to SEQ ID NO: 8, or is encoded by one of the sequences set forth in claim 11.  
Nishimura et al teach an EPF polypeptide, also called a stomagen, and said EPF polypeptide applied to a rice plant, thus modifying the presence of the EPF, and resulting in modification of stomatal density (see paragraphs [0115] and [0229-0230], for example).  Nishimura et al also teach a mutant Arabidopsis plant with reduced expression of EPF (paragraph [0210-218]) and increased stomatal density.
Nishimura et al do not specifically teach an EPF comprising the specific sequences set forth in the claims, and do not specifically teach a monocot plant having reduced expression of EPF.
Given the recognition of one of ordinary skill in the art of the value of modifying stomatal density in a plant, including a monocot such as rice, for the purpose of improving plant growth and yield, as taught by Nishimura et al (see [0021], for example), it would have been obvious to use the methods taught by Nishimura et al to increase stomatal density in a monocot plant species, such as rice, by reducing the presence, expression or activity of an EPF, and the particular nucleotide sequence and amino acid sequence of the EPF would be a matter of choice which would not confer patentable distinction to the claimed invention.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662